            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Northern Division)


JOHN BECKER, et al.

                           Plaintiffs
v.                                                       Case No.: 1:18-cv-00931-BPG

RALPH WARREN, et al.

                           Defendants


            PLAINTIFFS' MOTION FOR PARTIAL SUMMARY JUDGMENT

          Plaintiffs John Becker and Joan Becker, Stanley J. Sersen, Environmental Design

& Resource Center, LLC, and Architectural Support Group, Inc., by their undersigned

attorneys, pursuant to Fed.R.Civ.P. 56, move for partial summary judgment against

Defendants Ralph Warren ("Warren") and Operating Expense Consulting, LLC

("OPEX") on Count III of the Amended Complaint (ECF No. 35), and against Defendant

Operating Expense Consulting, LLC on Count V of the Amended Complaint, and state as

follows.


I. STATEMENT OF MATERIAL FACTS NOT IN DISPUTE


          There is no genuine dispute as to the following facts. Defendants Warren and

OPEX have admitted most of the material facts in their answers (ECF No. 39; ECF No.

48), and Plaintiffs John Becker and Stan Sersen have verified all of the following facts.

See Exhibits J and K attached hereto.




15265/1/03269675.DOCXv1
            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 2 of 13



          1.        Defendants Warren and OPEX have admitted that on May 30, 2015, EDRC

entered into a written Lease-Purchase Agreement with OPEX, to purchase a 60 kilowatt

Joulebox for the total price of $329,995.00. (ECF No. 35, ¶ 78; ECF No. 39, ¶ 78; ECF

No. 48, ¶ 78.) A true and correct copy of the Lease-Purchase Agreement is attached

hereto as Exhibit A. Also on May 30, 2015, EDRC and OPEX amended the Lease-

Purchase Agreement. A true and correct copy of the First Amendment is attached hereto

as Exhibit B. Defendants Warren and OPEX have admitted that on September 12, 2015,

OPEX, EDRC, and ASG executed a Second Amendment to the Lease-Purchase

Agreement substituting ASG for EDRC as the contract purchaser. (ECF No. 35, ¶ 82;

ECF No. 39, ¶ 82; ECF No. 48, ¶ 82.) A true and correct copy of the Second

Amendment is attached hereto as Exhibit C. Hereafter, the Lease-Purchase Agreement

and amendments are referred to collectively as the Purchase Agreement.

          2.        The Purchase Agreement called for EDRC to pay a deposit of $151,385.00

by wire transfer to OPEX's account at Wells Fargo Bank, N.A., San Francisco,

California, Account No. 5334. See Exs. A & B. Defendants Warren and OPEX have

admitted that on June 1, 2015, following the wire transfer instructions prepared by OPEX

and Warren, EDRC transferred $151,385.00 to OPEX's Account No. 5334. (ECF No. 35,

¶ 79; ECF No. 39, ¶ 79; ECF No. 48, ¶ 79.)

          3.        The Purchase Agreement required that by September 30, 2015, OPEX

would deliver and place into operation a working Joulebox at EDRC's location in Jessup,

Maryland. (ECF No. 35, ¶ 80; ECF No. 39, ¶ 80; ECF No. 48, ¶ 80.) The Purchase

Agreement provides that time is of the essence. See Ex. A at ¶ 26. Defendants Warren


15265/1/03269675.DOCXv1                         2
            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 3 of 13



and OPEX have admitted that a Joulebox was not delivered by September 30, 2015, or

ever. (ECF No. 35, ¶ 83; ECF No. 39, ¶ 83; ECF No. 48, ¶ 83.)

          4.        As a result of OPEX's failure to deliver the Joulebox, ASG was

unconditionally entitled to a refund of the deposit. Plaintiffs demanded a refund on or

about March 2, 2016. OPEX has never refunded any of Plaintiffs' deposit payment.

          5.        Plaintiffs also suffered incidental and consequential damages caused by

OPEX's breach of contract, for money Plaintiffs spent for design, permitting, and

construction work required to install and render the Joulebox operational at ASG's

facility in Jessup, Maryland, for which OPEX was ultimately contractually responsible.

See Ex. A at ¶¶ 1, 5, 17.

          6.         As shown on the Monthly Invoice attached hereto as Exhibit D, ASG

incurred costs of $3,675.00 for services to design, engineer, and plan the installation of

the Joulebox and its connection to the local electrical grid.

          7.        As shown on the letter agreement and invoices attached hereto as Exhibit E,

ASG paid $3,360.00 to SRBR Engineers for electrical design and engineering services

for the installation of the Joulebox and its connection to the local electrical grid.

          8.        As shown on the Design Agreement attached hereto as Exhibit F, ASG paid

$500.00 to LandArt Associates, LLC for landscape and hardscape design services for the

installation of the Joulebox.

          9.        As shown on the letter agreement and invoices attached hereto as Exhibit

G, ASG paid $882.50 to Pennoni Associates Inc. for planning services to secure the

approval of Howard County for the installation of the Joule Box.


15265/1/03269675.DOCXv1                           3
            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 4 of 13



          10.       As shown on the check record attached hereto as Exhibit H, ASG paid

$200.00 to Howard County for planning approval for the installation of the Joule Box.

          11.       As shown on the letter agreement and invoices attached hereto as Exhibit I,

John Becker paid $300.00 to Holthouse Carlin & Van Tright LLP for tax credit

consulting services related to the purchase and installation of the Joule Box.

          12.       Plaintiffs suffered incidental and consequential damages in the total amount

of $8,917.50.

          13.       OPEX's failure to deliver the Joulebox, and its subsequent failure to refund

Plaintiff's deposit, were a breach of contract, which caused Plaintiffs to suffer direct

damages of $151,385.00, and incidental and consequential damages of $8,917.50, for

total damages of $160,302.50.

          14.       Defendants Warren and OPEX have admitted that OPEX was a distributor

for the Joulebox, and that information regarding the Joulebox was presented on the

OPEX website. (ECF No. 35, ¶¶ 35-36; ECF No. 39, ¶¶ 35-36; ECF No. 48, ¶¶ 35-36.)

Defendants Warren and OPEX have admitted that Ralph Warren is the owner and

managing member of OPEX. (ECF No. 35, ¶¶ 12, 35; ECF No. 39, ¶¶ 12, 35; ECF No.

48, ¶¶ 12, 35.)

          15.       In the Purchase Agreement, OPEX and Warren promised that OPEX was

capable of delivering a Joulebox that, using no external source of energy, "generates 60

kW per hour, 24 hours per day, 365 days per year" for a useful life of 20.9 years. See Ex.

A. That statement was false. Warren and OPEX knew that statement was false or made

it with reckless disregard for the truth, and made it with the intent and for the purpose of


15265/1/03269675.DOCXv1                           4
            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 5 of 13



defrauding Plaintiffs and fraudulently inducing them to enter into the Purchase

Agreement.          Warren's and OPEX's fraudulent intent can be inferred from circumstantial

evidence.

          16.       Defendants Warren and OPEX have admitted that on December 4, 2015,

Warren sent Sersen an email claiming that a test had been run on a prototype Joulebox,

and claiming that the "test was run for 4 or 5 days and confirms . . . that the generator

produced a steady 20 kW and the battery stayed at full power throughout the test period."

(ECF No. 35, ¶ 43; ECF No. 39, ¶ 43; ECF No. 48, ¶¶ 43.) The only reasonable

inference and conclusion that can be drawn from December 4, 2015 email is that Warren

and OPEX intended to induce Sersen into believing that Defendants could deliver a

Joulebox that actually performed as promised and to persuade Sersen to not cancel the

Lease-Purchase Agreement.

          17.       Warren's and OPEX's representations were knowingly false, or were made

with reckless disregard for the truth. Warren represented to Plaintiffs that he had

personally observed a Joulebox working as described in the Purchase Agreement, but that

representation was false, because the Joulebox cannot work as described in the Purchase

Agreement. Warren has never seen a Joulebox work as described in the Purchase

Agreement, and Warren and OPEX have never delivered a Joulebox that works as

described in the Purchase Agreement.

          18.       Plaintiffs reasonably relied on the truth of the statements by Warren and

OPEX, because Warren claimed to have personally seen the Joulebox work as described,

OPEX was duly organized under South Dakota law, and Warren was a certified public


15265/1/03269675.DOCXv1                           5
            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 6 of 13



accountant licensed by the State of South Dakota. Neither Sersen nor Becker were

electrical engineers so they lacked detailed knowledge about the subject matter of the

claims asserted by Warren and OPEX.

          19.       Thereafter, however, a number of facts caused Plaintiffs to conclude that

Warren's and OPEX's statements were false. When Sersen visited California and asked

to inspect the facility where the Joulebox was manufactured, the Eco-Gen representatives

were evasive and stated that Sersen could not visit the facility because it was closed, even

though they had known before Sersen traveled to California that the inspection was the

purpose of the trip. When Plaintiffs engaged SRBR Engineers, an electrical engineer, to

design the installation of the Joule Box, SRBR declined to independently warrant that the

installed Joule Box would generate the electrical power output represented by OPEX and

Warren. Finally, on March 1, 2016, Mr. Sersen received a telephone call from Keith

Fitzgerald, who informed Mr. Sersen that Paul Delanoe, the owner of Eco-Gen and

purported inventor of the Joulebox, was formerly named Paul Howe Noe II, who had

been convicted of fraud, and that Julia Otey of Eco-Gen also had been sued for fraud. All

of those facts caused the Plaintiffs to investigate and conclude that they had been

fraudulently deceived by Warren and OPEX.

          20.       Plaintiffs suffered damages of $160,302.50 as a result of Warren's and

OPEX's fraud and material misrepresentation.




15265/1/03269675.DOCXv1                           6
            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 7 of 13



II. STANDARD OF REVIEW


          Fed. R. Civ. P. 56(a) provides that a "court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law." "[T]he mere existence of some alleged factual

dispute . . . will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact." Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986); Bouchat v. Baltimore Ravens

Football Club, Inc., 346 F.3d 514, 525 (4th Cir. 2003) (accord).

          The nonmoving party "must do more than simply show that there is some

metaphysical doubt as to the material facts . . . Where the record taken as a whole could

not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue

for trial." Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec. Industrial

Co. v. Zenith Radio Corp., 475 U.S. 574, 586–587 (1986)). Failure to demonstrate a

genuine issue of material fact for trial will result in summary judgment. Strag v. Board of

Trustees, 55 F.3d 943, 951 (4th Cir. 1995). "A fact is material if it 'might affect the

outcome of the suit under the governing law.'" Libertarian Party of Virginia v. Judd, 718

F.3d 308, 313 (4th Cir. 2013) (quoting Henry v. Purnell, 652 F.3d 524, 548 (4th Cir.

2011)).




15265/1/03269675.DOCXv1                        7
            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 8 of 13



III. ARGUMENT


A. Damages for Breach of Contract


          For a seller's breach of a contract for the sale of goods, a plaintiff buyer is entitled

to recover direct damages for so much of the purchase price as has been paid. See Md.

Code Ann., Comm. Law § 2-711(1). Additionally, a buyer is entitled to incidental and

consequential damages for expenses reasonably resulting from the seller's breach. See

Md. Code Ann., Comm. Law § 2-715. As set forth above, OPEX's breach of contract

caused Plaintiffs to suffer direct, incidental, and consequential damages in the amount of

$160,302.50

          In a breach of contract claim arising under Maryland law, Maryland law governs

the award of pre-judgment interest. See, e.g., Sagent Tech., Inc. v. Micros Sys., Inc., 276

F. Supp. 2d 464, 469-70 (D. Md. 2003). Pre-judgment interest should be awarded as a

matter of right where "the contract requires payment of a sum certain on a date certain."

Crystal v. W. & Callahan, Inc., 328 Md. 318, 343 (1992). The contractual obligation to

pay and the amount due must have "become certain, definite, and liquidated by a specific

date prior to judgment." Buxton v. Buxton, 363 Md. 634, 656 (2001) (quoting First Va.

Bank v. Settles, 322 Md. 555, 564 (1991)). Maryland courts typically award pre-

judgment interest as a matter of right in "cases where the money claimed has been

actually used by the other party." I. W. Berman Props. v. Porter Bros., Inc., 276 Md. 1,

16-17 (1975). Even if pre-judgment interest is not available as a matter of right in a

breach of contract action, the trial court may award pre-judgment interest within its


15265/1/03269675.DOCXv1                           8
            Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 9 of 13



discretion. See Buxton, 363 Md. at 657; Affiliated Distillers, 213 Md. at 516. Under

Maryland law, the relevant pre-judgment interest rate is six percent per year. See Md.

Const. art. III, § 57.

           OPEX received Plaintiffs' deposit on June 5, 2015, and has had the use of the

money since that date. OPEX admits that it failed to deliver the Joulebox on September

30, 2015. Plaintiffs demanded a refund on March 2, 2016, and OPEX admits that it owes

a refund. March 2, 2016 is the latest date when the refund was due, and pre-judgment

interest should be imposed starting on that date. From March 2, 2016 to March 2, 2020,

the Court should award pre-judgment interest in the amount of $9,618.15 per year1, for a

total amount due of $198,775.102 as of March 2, 2020. For the period after March 2,

2020, until the date of judgment, the Court should award additional pre-judgment interest

of $26.35 per day.

           In cases asserting state law breach of contract claims under diversity jurisdiction,

federal law governs the calculation of post-judgment interest. See Hitachi Credit Am.

Corp. v. Signet Bank, 166 F.3d 614, 633 (4th Cir. 1999). A prevailing plaintiff in such a

case is entitled to an award of post-judgment interest "calculated from the date of the

entry of the judgment, at a rate equal to the weekly average 1-year constant maturity

Treasury yield, as published by the Board of Governors of the Federal Reserve System,

for the calendar week preceding the date of the judgment." 28 U.S.C. § 1961(a).




1
    $160,302.50 x 6% = $9,618.15 per year.
2
    $9,618.15 x 4 years = $38,472.60. $160,302.50 + $38,472.60 = $198,775.10.


15265/1/03269675.DOCXv1                                 9
           Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 10 of 13



          On Count V of their Amended Complaint, Plaintiffs are entitled to a judgment

against OPEX, for compensatory damages in the amount of $160,302.50, plus pre-

judgment interest in the amount of $38,472.60 from March 2, 2016 to March 2, 2020,

plus $26.35 per day after March 2, 2020, plus post-judgment interest at the legal rate.


B. Compensatory and Punitive Damages for Fraud


          This case involves more than a run-of-the-mill breach of a contract for the sale of

goods. Warren and OPEX fraudulently represented that they had the ability to deliver a

machine that did not and does not exist, and thereby obtained $151,385 from Plaintiffs,

and caused Plaintiffs to suffer total damages of $160,302.50. Warren and OPEX were

selling a lie. That misrepresentation makes them liable to the Plaintiffs for fraud.

Plaintiffs are entitled to summary judgment on Count III of the Amended Complaint, for

compensatory and punitive damages from Warren and OPEX.

          In Saint Annes Dev. Co., LLC v. Trabich, 737 F. Supp. 2d 517 (D. Md. 2010), this

Court found the defendant liable for fraud, and awarded compensatory and punitive

damages. Judge Quarles's opinion sets forth the applicable law clearly and succinctly:

                   To prove fraud, a plaintiff must show by clear and convincing
               evidence that: (1) the defendant made a false representation to the
               plaintiff, (2) the defendant knew the representation was false or
               made it with reckless indifference as to its truth, (3) the purpose of
               the misrepresentation was to defraud the plaintiff, (4) the plaintiff
               relied on the misrepresentation and had the right to rely on it, and (5)
               the plaintiff suffered compensable injury resulting from the
               misrepresentation. Maryland Envtl. Trust v. Gaynor, 370 Md. 89,
               803 A.2d 512, 516 (Md. 2002) (quoting Nails v. S & R Inc., 334 Md.
               398, 639 A.2d 660, 668 (Md.1994)).




15265/1/03269675.DOCXv1                          10
           Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 11 of 13



                   Because fraud involves misrepresentation of a present or
               preexisting fact, a plaintiff must prove that the defendant did not
               intend to uphold the promise at the time it was made. See Levin v.
               Singer, 227 Md. 47, 175 A.2d 423, 432 (Md. 1961). Fraudulent
               intent can be inferred from circumstantial evidence. First Union
               Nat'l Bank v. Steele Software Sys. Corp., 154 Md.App. 97, 838 A.2d
               404, 440 (Md.App. 2003). In weighing such evidence, Maryland
               courts consider "the situation of the parties, the relations existing
               between them, the activity of the promisor in procuring the
               instrument, and the failure of the promisor to perform." Tufts v.
               Poore, 219 Md. 1, 147 A.2d 717, 722 (Md.1959). "[A] failure or
               refusal to perform is strong evidence of an intent not to perform the
               promise at the time it was made ... [when] only a short period of time
               elapses between the making of the promise and the failure or refusal
               to perform it, and there is no change in the circumstances." First
               Union, 838 A.2d at 439 (quoting Tufts, 147 A.2d at 722).

Saint Annes Dev. Co., 737 F. Supp. 2d at 527–28 (D. Md.), aff'd in part, vacated in part

sub nom. Saint Annes Dev. Co. v. Trabich, 443 F. App'x 829 (4th Cir. 2011), and on

reconsideration in part, No. CIV. WDQ-07-1056, 2012 WL 135281 (D. Md. Jan. 13,

2012).

          Judge Quarles's opinion in Saint Annes Dev. Co. also sets forth in concise form the

standards for imposing punitive damages in a fraud case, which requires clear and

convincing evidence that the defendant knew his statement was false and intended to

deceive the plaintiff. Id. at 532. Judge Quarles, having found that the defendant had little

ability to pay punitive damages, awarded the same amount that would be imposed as a

criminal penalty for fraud. Id. at 533. In the instant case, Warren's and OPEX's conduct

would fall under Md. Code Ann., Crim. Law § 7-104(b) (theft by deception), for which

Criminal Law § 7-104(g)(1)(iii) imposes a maximum criminal penalty of $25,000.




15265/1/03269675.DOCXv1                         11
           Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 12 of 13



          On Count III of their Amended Complaint, Plaintiffs are entitled to a judgment

against Warren and OPEX, for compensatory damages in the amount of $160,302.50,

jointly and severally. Additionally, as a punishment and deterrent against similar future

conduct, the Court should award punitive damages on Count III of the Amended

Complaint against Warren and OPEX in the amount of $25,000 each, for a total judgment

on Count III of $185,302.50, plus post-judgment interest at the legal rate.


IV. CONCLUSION


          WHEREFORE, Plaintiffs respectfully request the Court to enter summary

judgment in their favor, as follows:

          On Count III, for Fraud, judgment in favor of all Plaintiffs jointly, and against

Defendants Ralph Warren and Operating Expense Consulting, LLC, for compensatory

damages in the amount of $160,302.50 jointly and severally, punitive damages in the

amount of $25,000 each, post-judgment interest at the legal rate, and costs.

          On Count V, for Breach of Contract, judgment in favor of all Plaintiffs jointly, and

against Defendant Operating Expense Consulting, LLC, for compensatory damages in the

amount of $160,302.50, pre-judgment interest in the amount of $38,472.60 from March

2, 2016 to March 2, 2020, plus $26.35 per day after March 2, 2020, post-judgment

interest at the legal rate, and costs.




15265/1/03269675.DOCXv1                         12
           Case 1:18-cv-00931-BPG Document 82 Filed 03/03/20 Page 13 of 13



                                            Respectfully submitted:


Dated: March 3, 2020                        /s/ John F. Dougherty
                                            John F. Dougherty (Bar No. 25369)
                                            Louis P. Malick (Bar No. 11166)
                                            Kramon & Graham, P.A.
                                            One South Street, Suite 2600
                                            Baltimore, Maryland 21202-3201
                                            Telephone: 410-752-6030
                                            Facsimile: 410-539-1269
                                            jdougherty@kg-law.com
                                            lmalick@kg-law.com


                                            Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

          I certify that on March 3, 2020, I filed this Motion for Summary Judgment via

CM/ECF which caused a copy to be served on all counsel of record.


                                            /s/ John F. Dougherty
                                            John F. Dougherty




15265/1/03269675.DOCXv1                       13
